Citation Nr: 1732082	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-18 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1996 to March 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  

In his July 2013 VA Form 9, the Veteran requested a RO hearing.  In November 2015 correspondence, the Veteran withdrew the request.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded VA examinations in March 2010 and May 2013.  During this appeal, the United States Court of Appeals for Veterans Claims (Court) made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations including joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Notably, the most recent VA examination in May 2013 did not include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Accordingly, a new VA examination is warranted.  Id.; see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any and all outstanding relevant VA and private treatment records.  After obtaining the necessary authorization forms from him, obtain any records and associate them with the claims file (particularly VA treatment records dated since June 2014, and any physical therapy and/or chiropractic treatment records during the appeal period).  Any negative responses should be in writing and associated with the claims file.  

2. Schedule the Veteran for an examination to determine the current nature, extent, and severity of his lumbosacral strain.  All appropriate tests should be conducted, to include active and passive range of motion studies, and in weight-bearing and nonweight-bearing, expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  If possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back (i.e., the extent of his pain-free motion).  

The examiner should also express an opinion as to whether pain in the lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting, if feasible, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.  

The examiner should also identify any neurologic impairment related to his lumbosacral strain, to specifically include the nature and severity of any lower extremity neurologic disability, or any bowel or bladder problems.  

If possible, the examiner should state whether the lumbosacral strain has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

3. Then readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a Supplemental Statement of the Case and provide the Veteran and his representative an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

